UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K o ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-171636 Inspired Builders, Inc. (Name of small business issuer in its charter Nevada 27-1989147 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 233 Wilshire Boulevard, Suite 830 Santa Monica, California (Address of principal executive offices) (Zip Code) (310) 526-8400 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x INDEX Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The aggregate market value of the voting and non-voting stock held by non-affiliates of the registrant, as of March 31, 2011, was approximately $0. All executive officers and directors of the registrant have been deemed, solely for the purpose of the foregoing calculation, to be "affiliates" of the registrant. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 11,025,000. DOCUMENTS INCORPORATED BY REFERENCE Document Parts Into Which Incorporated INDEX FORM 10-K FOR THE FISCAL YEAR ENDED SEPTEMBER 31, 2011 INDEX PAGE PART I 1 ITEM 1. Business 1 ITEM 1A. Risk Factors 3 ITEM 1B. Unresolved Staff Comments 3 ITEM 2. Properties 3 ITEM 3. Legal Proceedings 3 ITEM 4. (Removed and Reserved) 3 PART II 4 ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 ITEM 6. Selected Financial Data 5 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 5 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 9 ITEM 8. Financial Statements and Supplementary Data 10 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 21 ITEM 9A. Controls and Procedures 21 ITEM 9B. Other Information 21 PART III 22 ITEM 10. Directors, Executive Officers and Corporate Governance 22 ITEM 11. Executive Compensation 22 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 23 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 23 ITEM 14. Principal Accounting Fees and Services 24 PART IV ITEM 15. Exhibits, Financial Statement Schedules 25 SIGNATURES 26 INDEX STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Except for the historical information contained herein, some of the statements in this Report contain forward-looking statements that involve risks and uncertainties. These statements are found in the sections entitled "Business," "Management's Discussion and Analysis of Financial Condition and Results of Operations," and "Risk Factors." They include statements concerning: our business strategy; expectations of market and customer response; liquidity and capital expenditures; future sources of revenues; expansion of our product lines; addition of new product lines; and trends in industry activity generally. In some cases, you can identify forward-looking statements by words such as "may," "will," "should," "expect," "plan," "could," "anticipate," "intend," "believe," "estimate," "predict," "potential," "goal," or "continue" or similar terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including, but not limited to, the risks outlined under "RiskFactors," that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-lookingstatements. For example, assumptions that could cause actual results to vary materially from future results include, but are not limited to: our ability to successfully develop and market our products to customers; our ability to generate customer demand for our products in our target markets; the development of our target markets and market opportunities; our ability to produce and deliver suitable products at competitive cost; market pricing for our products and for competing products; the extent of increasing competition; technological developments in our target markets and the development of alternate, competing technologies in them; and sales of shares by existing shareholders. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Unless we are required to do so under U.S. federal securities laws or other applicable laws, we do not intend to update or revise any forward-looking statements. INDEX PART I ITEM 1. BUSINESS Overview Inspired Builders, Inc., a Nevada Corporation, is a business located in Boston, Massachusetts and focuses on repairing and providing home improvements for the homeowner located in the suburban Boston area. Our mission is to provide practical and affordable home renovations on a timely basis to homeowners that seek quality workmanship from experienced builders.In carrying out our day-to-day business objectives, we strive to: - Provide quality service to our customers; - Treat our partners with fairness and consideration; and - Be considered an asset to our customers in their home renovation projects. We work with homeowners to help build, improve and install fixtures.Our projects target altering the structure and improving a specific room in an existing home.Specifically, we have upgraded kitchens, bathrooms, bedrooms and finished basements.Our work consists mainly of interior upgrades, however, from spring to autumn, we also build, repair and stain custom decks for homes. Typical Home Repairs, Upgrades or Improvements Through our years of experience building homes and our work as a contractor on home improvement projects, we have gained experience in the following areas: Kitchen Upgrades We can work with homeowners to provide kitchen upgrades that each homeowner seeks.Our work includes installing paneling, painting or wallpaper for the kitchen and installing or re-finishing cabinetry that is already installed. Bedroom Upgrades Our handiwork can include renovating bedrooms. Even though we have not yet been hired to build custom mantelpieces, we can build and install custom mantelpieces and shelving for bedroom sets.In addition, we can redecorate a homeowners bedroom by painting, hanging pictures and television sets or building and installing custom cabinetry and shelves. We have not remodeled any bedrooms but do have the experience necessary if a homeowner requests this work. 1 INDEX Shelving and Closet Upgrades We can build custom shelves and storage space in closets by either adding shelving or installing built-in shelves and drawers to increase the area that items such as shoes and clothes can be stored.Additionally, we have the ability to hang racks for suits, jackets and other items of clothing that need to be hung from hangers. Flooring Our expertise also includes installing or refinishing flooring. Specifically, we can install ceramic tiles, replace cracked ceramic tiles or install hardwood floors. We can also stain and refinish already existing hardwood floors. In fact, one of our jobs last year involved installing new hardwood floors. Insurance We carry general liability and contractor insurance coverage for our business. Our standard insurance policy covers all home improvements and is a $1 million general business liability policy. For this coverage, we pay approximately $1,000 in premiums per year. Marketing Objectives Our strategy for the marketing of our company is a combination of word of mouth, networking and advertising.We believe the key to marketing in this industry is making sure that our potential customers are aware that we are available to provide them with all the home improvement services they need and that we have access to homeowners who have home repair needs. Another marketing tool that we use is networking. We work with local builders and contractorsthat we have created professional relationships with through previous projects and through community groups and teaming up with these builders and contractors on larger projects as well as being asked to work on the smaller projects that other builders cannot handle.Additionally, as we grow we expect to advertise in local newspapers, circulars and on local billboards.To date, we have inquired about placing a listing in the Georgetown Record but have not paid for an ad in that newspaper because we are concerned that the newspaper does not reach a large enough network of homeowners. We have registered with yellowpages.com and we are now listed in the yellowpages.com as a home improvement contractor in Massachusetts, however, we have not paid for an upgraded package which would allow our business to be featured on the page or have a text message sent to promote our business or a link to our website because we do not feel this is the most effective way to market and would be too costly. As a beginning marketing tool, we have decided to focus only on one source of marketing, Renovation Experts.com. It is not determined when, or if, we will advertise with the local newspapers, this will depend on the success we have with RenovationExperts.com. Additionally, we have built our website www.inspiredbuilders.com where potential customers can find out more about our services and contact us. Lastly, we will rely on word of mouth from happy and loyal clients that we have done work for to refer our services to friends and neighbors. Customers Our customers are homeowner in the suburban Boston, Massachusetts area.We can do custom renovations of older homes or remodel or upgrade newer homes.Each customer that contracts with us for services enters into a contract for services and agrees to the specific services that we provides and a specific price for our services. Since inception, we have completed over 20 home improvement contracts. The homes were all located within 25 miles of our corporate address in Georgetown, Massachusetts. Each customer was an owner of a single family home that wanted some renovation done on the home. Our projects, included everyday handyman jobs, refinishing walls, remodeling a bathroom, installing screen doors, building a three season porch, fixing a set of oak stairs and dry-wall and sheetrock maintenance. Company’s Professional Licenses and Registrations Home Improvement Contractors We are a licensed Home Improvement Contractor in the State of Massachusetts. Our Home Improvement Contractor Registration number is165933. The Office of Consumer Affairs and Business Regulation for the State of Massachusetts regulates the registration of contractors performing improvements or renovations on detached one and two family homes. To become a Home Improvement Contractor, we filed an Application for Registration as a Home Improvement Contractor with the Office of Consumer Affairs and Business Regulation with the Commonwealth of Massachusetts. Additionally, we paid the application fee of $100 and the contribution to the Guaranty Fund of $100. Our fee is deposited with the Guaranty Fund at the Office of Consumer Affairs and this serves as protection for consumers in the event of a dispute between a homeowner and us. 2 INDEX Construction Supervisor’s License Construction of all one- and two-family dwellings and all buildings containing less than 35,000 cubic feet of enclosed space must take place under the supervision of a person licensed by the Massachusetts Board of Building Regulations and Standards.A Construction Supervisors License allows you to legally supervise persons engaged in construction, reconstruction, alteration, repair, removal or demolition of certain limited types of buildings. Our sole officer and director, Brendan Powderly, has qualified for and passed the exam and has received his unrestricted license as a construction supervisor. The Permit Process Certain proposed construction must comply with state building codes and local building ordinances and many projects require permits for the construction.We work with the local town or city governments in the municipality where the property is located to secure the required permits. Generally, we are required to obtain a permit for any new construction in an existing building, including additions or extensions onto an existing building or structural remodeling of the interior of a building.Permits can also be required for small structures such as decks, sheds and detached garages.However, ordinary repairs such as painting do not require permits. Additionally, depending on the nature and scope of each of our specific projects, we may be required to obtain additional government approvals, including general building permits, electrical permits, plumbing permits, mechanical permits or use permits.Zoning permits may also be required as well. Competition The existing competition in this market is other custom home renovators that provide home improvements.They consist of “mom-and-pop” shops and larger commercial companies.Additionally, we also compete with the “do-it-yourself” market and the large home improvement stores that offer the homeowner Do-It-Yourself courses. We will be able to continue to secure jobs by providing our customers with quality workmanship at an affordable price and in a timely manner. In addition, we will compete with all the other home renovators by marketing our services and responding to leads that we receive from RenovationsExperts.com. Employees As of December 1, 2011, Brendan Powderly is our only employee. Mr. Powderly, however, is not able to work for us on a full time basis. Due to personal reasons, he accepted a job with a local builder and is no longer operating the company on a full-time basis. He now operates the Company on a part-time basis. Until we are successful in growing our revenue, he will continue to be the sole employee and responsible for our marketing, securing projects, working on projects and keeping our financials. From time to time, we may be required to work with other professionals to assist with the home repairs, upgrades or improvements. Any additional individuals that assist on projects will be hired on a contract, per project basis as independent contractors and not our employees. ITEM 1A. RISK FACTORS Smaller reporting companies are not required to provide the information required by this item. ITEM 1B.UNRESOLVED STAFF COMMENTS. None. ITEM 2. PROPERTIES Pursuant to the change of control, as discussed in more detail below, our principal executive office is now located at 233 Wilshire Boulevard, Suite 830, Santa Monica, California 90401, and our telephone number is (310) 526-8400.We do not have a lease agreement for this property. This property is owned by our sole officer and director and he allows us to use the space to run the business. ITEM 3LEGAL PROCEEDINGS As of the date hereof, we know of no material, active, pending or threatened proceeding against us, or our subsidiaries, nor are we involved as a plaintiff in any material proceeding or pending litigation. ITEM 4. (REMOVED AND RESERVED) 3 INDEX PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock commenced quotation on the OTC Bulletin Board under the trading symbol “ISRB” on April 8, 2011. The OTC Bulletin Board is generally considered to be a less active and efficient market than the NASDAQ Global Market, the NASDAQ Capital Market or any national exchange and will not provide investors with the liquidity that the NASDAQ Global Market, the NASDAQ Capital Market or a national exchange would offer.Since being listed on the OTCBB in April 2011 our common stock has not been traded. Recent Sales of Unregistered Securities On October 8, 2010, we issued 125,000 shares of our common stock to five individuals as compensation for services to be provided. These five individuals are Jennifer Zammit, Donna Bonfiglio, Nicole Arello, Brian Goldberg and Yuezhu Liang and are included in this registration statement. Each individual received 25,000 shares. The individuals received the shares for work that they have already completed related to preparation and filing of incorporation documents with the States of Nevada and Massachusetts, preparing corporate by-laws and resolutions. Additionally, they assisted in developing our website and researching possible marketing opportunities. These shares were issued in reliance on the exemption under Section 4(2) of the Securities Act of 1933, as amended (the “Act”) and were issued as founders shares. These shares of our common stock qualified for exemption under Section 4(2) of the Securities Act of 1933 since the issuance shares by us did not involve a public offering. The offering was not a “public offering” as defined in Section 4(2) due to the insubstantial number of persons involved in the deal, size of the offering, manner of the offering and number of shares offered. We did not undertake an offering in which we sold a high number of shares to a high number of investors. In addition, the investors had the necessary investment intent as required by Section 4(2) since they agreed to and received share certificates bearing a legend stating that such shares are restricted pursuant to Rule 144 of the 1933 Securities Act. This restriction ensures that these shares would not be immediately redistributed into the market and therefore not be part of a “public offering.” Based on an analysis of the above factors, we have met the requirements to qualify for exemption under Section 4(2) of the Securities Act of 1933 for this transaction. The Company sold through a Regulation D Rule 506 offering a total of 650,000 shares of common stock to 24 investors, at a price per share of $0.01 for an aggregate offering price of $6,500.The first sale in this offering was made on March 15, 2010 and the offering closed in November 2010. We sold 75,000 shares of common stock for net proceeds of $750 before September 30, 2010 and sold the remaining 575,000 shares at a per share price of $0.01 for total proceeds of $5,750 in November 2010. No underwriters participated in the offering and we sold the shares to the following individuals: - Santiago Sang - Michelle Renda - Brian Renda - Denise Uniacke - Richard Uniacke - Michael Barritta - Gus Renda - Patricia Pomposelli - Brian Ratner - Sanket Desai - Joel Braun - Jeffrey Leschen - Eric Katz - Daniel Leschen - Adam Lederman - Joseph Leschen - David Kirschner - Paul Powderly - Megan Powderly - Karen Namvar - MaryAnn Corcoran - Elizabeth Eaton - Lee Curtis Eaton - Caory Taylor; and - Jason Barbanel. 4 INDEX The Common Stock issued in this offering was issued in a transaction not involving a public offering in reliance upon an exemption from registration provided by Rule 506 of Regulation D of the Securities Act of 1933. In accordance with Section 230.506 (b)(1) of the Securities Act of 1933, these shares qualified for exemption under the Rule 506 exemption for this offerings since it met the following requirements set forth in Reg. §230.506: (A) No general solicitation or advertising was conducted by us in connection with the offering of any of the Shares. (B) At the time of the offering we were not: (1) subject to the reporting requirements of Section 13 or 15 (d) of the Exchange Act; or (2) an “investment company” within the meaning of the federal securities laws. (C) Neither we, nor any of our predecessors, nor any of our directors, nor any beneficial owner of 10% or more of any class of our equity securities, nor any promoter currently connected with us in any capacity has been convicted within the past ten years of any felony in connection with the purchase or sale of any security. (D) The offers and sales of securities by us pursuant to the offerings were not attempts to evade any registration or resale requirements of the securities laws of the United States or any of its states. (E) None of the investors are affiliated with any of our directors, officers or promoters or any beneficial owner of 10% or more of our securities. Please note that pursuant to Rule 506, all shares purchased in the Regulation D Rule 506 offering completed in November 2010 were restricted in accordance with Rule 144 of the Securities Act of 1933. In addition, each of these shareholders were either accredited as defined in Rule 501 (a) of Regulation D promulgated under the Securities Act or sophisticated as defined in Rule 506(b)(2)(ii) of Regulation D promulgated under the Securities Act. We have never utilized an underwriter for an offering of our securities. Other than the securities mentioned above, we have not issued or sold any securities. Holders As of September 31, 2011 we had approximately 32 record holders. Dividends No dividends were declared on our common stock in the year ended September 31, 2011, and it is anticipated that cash dividends will not be declared on our common stock in the foreseeable future.Our dividend policy is subject to the discretion of our board of directors and depends upon a number of factors, including operating results, financial condition and general business conditions.Holders of common stock are entitled to receive dividends as, if and when declared by our board of directors out of funds legally available therefor.We may pay cash dividends if net income available to stockholders fully funds the proposed dividends, and the expected rate of earnings retention is consistent with capital needs, asset quality and overall financial condition. Securities Authorized for Issuance under Equity Compensation Plan None. ITEM 6. SELECTED FIANANCIAL DATA Smaller reporting companies are not required to provide the information required by this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS. The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements.These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. Plan of Operations We have commenced limited operations and we will require outside capital to implement our business model. Inspired Builders, Inc., a Nevada Corporation, is a business located in Boston, Massachusetts and focuses on repairing and providing home improvements for the homeowner located in the suburban Boston area. 5 INDEX Our mission is to provide practical and affordable home renovations on a timely basis to homeowners that seek quality workmanship from experienced builders.In carrying out our day-to-day business objectives, we strive to: - Provide quality service to our customers; - Treat our partners with fairness and consideration; and - Be considered an asset to our customers in their home renovation projects. We work with homeowners to help build, improve and install fixtures.Our projects target altering the structure and improving a specific room in an existing home.Specifically, we have upgraded kitchens, bathrooms, bedrooms and finished basements.Our work consists mainly of interior upgrades, however, from spring to autumn, we also build, repair and stain custom decks for homes. Limited Operating History We have generated no independent financial history and have not previously demonstrated that we will be able to expand our business. Our business is subject to risks inherent in growing an enterprise, including limited capital resources and possible rejection of our business model and/or sales methods. Results of Operations For the Fiscal Year Ended September 30, 2011 Construction revenue $ Cost of materials and labor ) Gross profit Operating expenses Net loss $ ) Net loss per common share – basic and diluted $ ) Our business began on February 24, 2010.Accordingly, no comparisons exist for the prior period. For the fiscal year ended September 31, 2011 For the fiscal year ended September 30, 2011, we had $30,309 in construction revenue, cost of revenues of $16,607, resulting in a gross profit of $13,702.Operating expenses for the period totaled $71,486 resulting in a net loss of $58,000.Expenses for the period consisted of $71,486 in general and administrative expenses. Net Loss As a result of the factors described above, our net loss for the fiscal year ended September 30, 2011 was $58,000, or $0.01 per common share (basic and diluted). Construction Revenue During the fiscal year ended September 30, 2011, we completed 8 home improvement projects for homeowners and generated revenue of $30,309. The following is a list of each project that we completed and the amount of revenue generated from the project: Project Revenue Generated Trim Work Bulkhead Bathroom Project Fence Basement Shelving Kitchen Project Cottage Upgrade Kitchen Ceiling Total 6 INDEX Liquidity and Capital Resources Liquidity is the ability of a company to generate funds to support its current and future operations, satisfy its obligations, and otherwise operate on an ongoing basis. We have been funding our operations though the sale of our common stock. Our primary uses of cash have been for costs of goods for the completion of our home remodeling projects. All funds received have been expended in the furtherance of growing the business and establishing our brand and making sure our projects are completed with efficiency and of the highest quality. The following trends are reasonably likely to result in a material decrease in our liquidity over the near to long term: o An increase in working capital requirements to finance additional marketing efforts, o Increases in advertising, public relations and sales promotions for existing customers and to attract new customers as the company expands, and o The cost of being a public company. We are not aware of any known trends or any known demands, commitments or events that will result in our liquidity increasing or decreasing in any material way. We are not aware of any matters that would have an impact on future operations. Our net revenues are not sufficient to fund our operating expenses.At September 30, 2011, we had a cash balance of $1,205. Since inception, we raised $6,500 from the sale of common stock to fund our operating expenses, pay our obligations, and grow our company. We currently have no material commitments for capital expenditures. We may be required to raise additional funds, particularly if we are unable to generate positive cash flow as a result of our operations.We estimate that based on current plans and assumptions, that our available cash will not be sufficient to satisfy our cash requirements under our present operating expectations, without further financing, for up to 12 months. Other than working capital, we presently have no other alternative source of working capital. We may not have sufficient working capital to fund the expansion of our operations and to provide working capital necessary for our ongoing operations and obligations. We will need to raise significant additional capital to fund our operating expenses, pay our obligations, and grow our company. We do not anticipate that we will be profitable in 2012.Therefore our future operations will be dependent on our ability to secure additional financing.Financing transactions may include the issuance of equity or debt securities, obtaining credit facilities, or other financing mechanisms. However, the trading price of our common stock and a downturn in the U.S. equity and debt markets could make it more difficult to obtain financing through the issuance of equity or debt securities. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect amounts owed to us, or experience unexpected cash requirements that would force us to seek alternative financing. Furthermore, if we issue additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our common stock. The inability to obtain additional capital will restrict our ability to grow and may reduce our ability to continue to conduct business operations. If we are unable to obtain additional financing, we will likely be required to curtail our marketing and development plans and possibly cease our operations. Over the next twelve months, we plan on sustaining our business and, if our financial resources allow, expanding our marketing efforts in order to be able to implement our business and secure home remodeling jobs. In order to implement our business plan, we do not need additional capital to purchase inventory, supplies or machines. However, we do need capital to be able to advertise effectively and make sure that home owners know that we can provide the services they need. In the next 6 months, we intend to take the following steps to further our business plan: - Place an advertisement on yellow pages and have them send out text messages to subscribers advertising our services; and - Advertise in local circulars. These steps are all being implemented to further our business plan and increase awareness of our home improvement services in the Boston, Massachusetts community. It is expected that these steps will cost approximately $1,000 to set-up and then will incur an approximate monthly fee of $500. We anticipate that depending on market conditions and our plan of operations, we may incur operating losses in the foreseeable future. Therefore, our auditors have raised substantial doubt about our ability to continue as a going concern. 7 INDEX Our liquidity may be negatively impacted by the significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. Critical Accounting Policies and Estimates While our significant accounting policies are more fully described in Note 1 to our financial statements for the period ended September 30, 2011, we believe that the following accounting policies are the most critical to aid you in fully understanding and evaluating this management discussion and analysis. Our financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We continually evaluate our estimates, including those related to bad debts, recovery of long-lived assets, income taxes, and the valuation of equity transactions. We base our estimates on historical experience and on various other assumptions that we believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Any future changes to these estimates and assumptions could cause a material change to our reported amounts of revenues, expenses, assets and liabilities. Actual results may differ from these estimates under different assumptions or conditions. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of the financial statements. Revenue recognition We recognize revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the purchase price is fixed or determinable and collectability is reasonably assured.For all revenue sources discussed below, in accordance withASC 605-45 “Principal Agent Considerations”, we recognize revenue net of amounts retained by third party entities pursuant to revenue sharing agreements. Our specific revenue recognition policies are as follows: We recognize revenue from the acceptance of a home remodeling contract and the signing of the contract when the project is completed and collection is reasonably assured. Stock-based compensation We account for stock-based instruments issued to employees in accordance with ASC Topic 718. ASC Topic 718 requires companies to recognize in the statement of operations the grant-date fair value of stock options and other equity based compensation issued to employees. There were no options outstanding as of September 30, 2010. We account for non-employee share-based awards in accordance with ASC Topic 505-50. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board ("FASB") issued updated guidance to amend the disclosure requirements related to recurring and nonrecurring fair value measurements. This update requires new disclosures on significant transfers of assets and liabilities between Level1 and Level2 of the fair value hierarchy (including the reasons for these transfers) and the reasons for any transfers in or out of Level3. This update also requires a reconciliation of recurring Level3 measurements about purchases, sales, issuances and settlements on a gross basis. In addition to these new disclosure requirements, this update clarifies certain existing disclosure requirements. For example, this update clarifies that reporting entities are required to provide fair value measurement disclosures for each class of assets and liabilities rather than each major category of assets and liabilities. This update also clarifies the requirement for entities to disclose information about both the valuation techniques and inputs used in estimating Level2 and Level3 fair value measurements. This update will become effective for the interim and annual reporting period beginning January1, 2010, except for the requirement to provide the Level3 activity of purchases, sales, issuances, and settlements on a gross basis, which will become effective for the interim and annual reporting period beginning January1, 2011. We will not be required to provide the amended disclosures for any previous periods presented for comparative purposes. Other than requiring additional disclosures, adoption of this update will not have a material effect on our financial statements. In August 2010, the FASB issued an exposure draft on lease accounting that would require entities to recognize assets and liabilities arising from lease contracts on the balance sheet. The proposed exposure draft states that lessees and lessors should apply a “right-of-use model” in accounting for all leases. Under the proposed model, lessees would recognize an asset for the right to use the leased asset, and a liability for the obligation to make rental payments over the lease term. The lease term is defined as the longest possible term that is “more likely than not” to occur. The accounting by a lessor would reflect its retained exposure to the risks or benefits of the underlying leased asset. A lessor would recognize an asset representing its right to receive lease payments based on the expected term of the lease. Comments on this exposure draft were due by December15, 2010 and the final standard is expected to be issued in the second quarter of 2011. The Company believes that the proposed standard, as currently drafted, will have neither a material impact on its reported financial position and reported results of operations, nor a material impact on the liquidity of the Company. 8 INDEX Other accounting standards that have been issued or proposed by FASB that do not require adoption until a future date are not expected to have a material impact on the financial statements upon adoption. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOUSURES ABOUT MARKET RISK Smaller reporting companies are not required to provide the information required by this item. 9 INDEX ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. DONAHUE ASSOCIATES, LLC Certified Public Accountants 27 Beach Road Suite CO5A Monmouth Beach, NJ 07750 Tel. 732-229-7723 Report of Independent Registered Public Accounting Firm We have audited the accompanying balance sheets of Inspired Builders, Inc. as of September 30, 2011 and September 30, 2010, and the related statements of operations, stockholders' equity, and cash flows for each of the two years in the period ended September 30, 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Inspired Builders, Inc. as of September 30, 2011 and September 30, 2010, and the results of its operations and its cash flows for each of the two years in the period ended September 30, 2011, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has suffered recurring losses and negative cash flows from operations that raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also discussed in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Donahue Associates LLC Donahue Associates LLC Monmouth Beach, N.J. January 13, 2012 10 INDEX Inspired Builders, Inc. Balance Sheets As of September 30, 2011 and September 30, 2010 ASSETS 30-Sep-11 30-Sep-10 Current Assets: Cash $ $ Total current assets $ $ Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Note payable 0 Total current liabilities $ $ Shareholders' equity: Preferred stock, $0.001 par value, 5 million shares authorized, none outstanding - - Common stock- $0.001 par value, authorized 50,000,000 shares authorized, 10,250,000 shares issued and outstanding at September 30, 2010 and 11,025,000 shares issued and outstanding at September 30, 2011 $ $ Additional paid in capital Accumulated deficit ) ) Total shareholders' equity (deficit) ) 55 Total Liabilities & Shareholders' Equity (Deficit) $ $ See the notes to the financial statements. 11 INDEX Inspired Builders, Inc. Statements of Operations For the Years Ended September 30, 2011 and September 30, 2010 30-Sep-11 30-Sep-10 Construction revenue $ $ Cost of materials & labor ) ) Gross profit $ $ General & administrative expenses: Administration $ $ Total general & administrative expenses Net loss from operations $ ) $ ) Other expense: Interest expense ) 0 Net loss before provision for income taxes $ ) $ ) Provision for income taxes 0 0 Net loss $ ) $ ) Net loss per share: basic and diluted $ ) $ See the notes to the financial statements. 12 INDEX Inspired Builders, Inc. Statements of Cash Flows For the Years Ended September 30, 2011 and September 30, 2010 30-Sep-11 30-Sep-10 Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss items not requiring the use of cash: Consulting expense Changes in other operating assets and liabilities : Accounts payable Net cash used by operations $ ) $ ) Financing activities: Issuance of common stock $ $ Proceeds from note payable 0 Subscriptions received 0 Net cash provided by financing activities Net increase in cash $ $ Cash balance at beginning of the year 0 Cash balance at September 30th $ $ Supplemental disclosures of cash flow information: Interest paid during the fiscal year $
